FILED
                                                                                                                       17-0805
                                                                                                                       10/3/2017 9:43 AM
                                                                                                                       tex-19813735
                                                                                                                       SUPREME COURT OF TEXAS
                                                                                                                       BLAKE A. HAWTHORNE, CLERK




                                                         NO. ll,711-Ll

 IN THE INTEREST OF                                                §      IN COUNTY COURT AT LAW
                                                                   §
 H.L., H.L. AND C.L.                                               §      NUMBER I
                                                                   §
 CHILDREN                                                          §      RANDALL COUNTY, TEXAS

                      ORDER ON MOTION FOR WITHDRAWAL OF COUNSEL
                              AND SUBSTITUTION OF COUNSEL

           On                                                                the Court considered the Motion for

 Withdrawal of Counsel of CODY M. PIRTLE.

           The Court finds that good cause exists for withdrawal of CODY M. PIRTLE as counsel.
                       '
           The Court finds that a copy of the Motion for Withdrawal of Counsel was delivered to

 GARRETT LANDON, that GARRETT LANDON was notified in writing of the right to object

 to the motion, that GARRETT LANDON has not consented to the motion, that the last known

 address of GARRETT LANDON is                                                                                          , and that

 the pending settings and deadlines in the case are as follows:

           None.

           IT JS THEREFORE ORDERED that CODY M. PIRTLE is permitted to withdraw as

 counsel of record for GARRETT LANDON in this case.

           The Court approves the substitution and that the substitution is not sought for delay only.

           IT IS THEREFORE ORDERED that CODY M. PIRTLE is discharged as attorney of

 record and          IS> o.Q.,  3 8                   is

 substituted as attorney of record for GARRETT LANDON.



 Order on ttfotion for Wll~drawal of Counsel and Substitution of Counsel- Cause No. J171 l·LI - Landon - Page J of 2
          The Court finds that the last known mailing address of GARREIT LANDON is                                    I

                                                              and ORDERS that all notices in this case shall be

either delivered to GARRETT LANDON in person or sent to GARRETT LANDON at that

address by both. certified and regular first-class mail.

          The Court orders that CODY M. PIRTLE immediately notify GARRETT LANDON in

writing of any additional settings or deadlines of which CODY M. PIRTLE now has knowledge

and has not already notified GARREIT LANDON.                                    The Court further orders CODY M.

PIRTLE to make available to GARRETT LANDON, not later than twenty (20) days after the

date of entry of this order, the originals of all of GARRETT LANDON's discovery responses and

documents GARREIT LANDON has produced in response to discovery requests.

SIGNED on              ffJorch Cf :